DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 08/22/2022 has been entered.   Upon entering the submission, new claim 18 is added.  Claims 1-18 are pending, and under examination on the merits.   
Response to RCE Submission 	
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument has been fully considered, but is not persuasive to overcome the rejection.   
Applicant argues that the '945 publication does not disclose an adiabatic reactive step because the reactor 39 is defined in the ‘945 publication as a “heat exchange reactor”; and the '945 publication itself provides a definition of what a "heat exchange reactor" is intended to mean in terms of constructional and functional features.  In particular, page 3, line 11 of the '945 publication discloses that a heat exchange reactor may be of the type described in U.S. Patent No. 4,778,662 (herein referred to as "Pinto").  
Applicant’s argument is not persuasive.  Applicant’s specification paragraph [0007] states that “a known technique is to carry out the process in a plurality of inter-cooled adiabatic catalytic beds”.  Applicant’s specification paragraph [0008] states that “An adiabatic bed comprises no means to directly cool the catalyst, which means the heat produced by the chemical process is fully transferred to the effluent. Hence, inter-bed heat exchangers are provided between consecutive beds in series in order to cool the hot effluent of a bed before its introduction to a following bed.”   Applicant’s specification describes an adiabatic reactive step does comprises internal heat exchanger.  Such internal heat exchanger is the reactor 39 of the '945 publication in an isolated thermodynamic system, which does not have energy exchange with environment.  
In terms of Applicant’s argument of the "heat exchange reactor" described in U.S. Patent No. 4,778,662 (herein referred to as "Pinto"), Pinto discloses an adiabatic reactor 
    PNG
    media_image1.png
    791
    375
    media_image1.png
    Greyscale
(see Fig. 1), which is an adiabatic isolated thermodynamic system comprising inter-bed heat exchangers, just like the reactor 39 described in the ‘945 publication.  Pinto further points out that “the lowermost part of catalyst bed 36 of FIG. 2 is not now fully adiabatic, since heat removal through vertical header 38 can take place: if desired, these can be insulated, however”. (See col 4, lns. 46-49 of Pinto (U.S. Patent No. 4,778,662)). One ordinary skilled in the art would fully understand that Pinto teaches the reactor of Fig. 1 is a fully adiabatic reactor, while the reactor of Fig. 2 is not a fully adiabatic one because of the presence of vertical header 38.    
    PNG
    media_image2.png
    811
    400
    media_image2.png
    Greyscale
  

It is further evidenced by the design of the adiabatic multi-bed catalytic converter 
    PNG
    media_image3.png
    705
    342
    media_image3.png
    Greyscale
with inter-bed cooling disclosed in WO2014/117884, which comprises inter-bed heat exchangers (see Abstract). 
According to the definition of Wikipedia, adiabatic process is a type of thermodynamic process that occurs without transferring heat or mass between the thermodynamic system and its environment.  Unlike the reactor 44, the reactor 39 is an isolated thermodynamic system, which does not have energy exchange with outside environment.  In another word, the energy/heat generated through the catalytic reaction by passing the synthesis gas up through tubes 40 surrounded by a reacting bed 41 of methanol synthesis catalyst does not leave the reactor 39 
    PNG
    media_image4.png
    321
    192
    media_image4.png
    Greyscale
 (i.e. the thermodynamic system).  The heat-exchange occurs within the isolated reaction system of reactor 39. Therefore, the catalytic reaction happed in the reactor 39 is indeed an adiabatic reactive step.   Further disclosed in the '945 publication that the first synthesis stage is preferably effected adiabatically, see page 2, line 35.  

    PNG
    media_image5.png
    196
    1050
    media_image5.png
    Greyscale
 
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 8 contains a phrase “said bodies being preferably plates”, line 3.   However, the term “preferably plates” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is a part of the claimed limitation (i.e. said bodies). 


Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 (a) as unpatentable over WO99/59945A1 (“the `945 publication”) in view of U.S. Patent No. 5,631,302 (“the `302 patent”). 

Applicants’ claims are drawn to a process for the synthesis of methanol from an input stream of synthesis gas, comprising the following steps: subjecting a portion of said input stream as feed stream to an adiabatic reactive step, providing an effluent containing methanol and unreacted synthesis gas; quenching of said effluent with a further portion of said input stream, providing a quenched stream; subjecting said quenched stream to an isothermal reactive step, providing a methanol-containing product stream according to claim 1;  and a reactor system for the synthesis of methanol from an input stream of synthesis gas, comprising: an adiabatic catalytic zone, receiving a portion of said input stream as feed stream, and providing an effluent containing methanol and unreacted synthesis gas; a quench line of a further portion of said input stream which mixes with said effluent, providing a quenched stream; an isothermal catalytic zone, receiving said quenched stream and providing a methanol-containing product stream according to claim 7.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `945 publication discloses in claim 1 a process to make methanol from synthesis gas. Synthesis gas is converted in a reactor to methanol, make up gas is added prior to separation of the methanol and a further amount of methanol is produced in a second reactor. The `945 publication discloses the first synthesis stage is preferably effected adiabatically (see page 2, line 35).  Specifically, as depicted in Fig. 1 of the `945 publication, the first synthesis stage of methanol is the reactor 39 (i.e. adiabatic reactor), and the second synthesis stage is the reactor 43 (i.e. isothermo reactor).  For the first synthesis stage in the synthesis loop, make-up gas (i.e. the input feed stream) is fed via line 38 to a heat exchange reactor 39. The synthesis gas passes up through tubes 40 surrounded by a bed 41 of methanol synthesis catalyst.  As the gas passes up through tubes 40 it is heated to the desired synthesis inlet temperature, which is typically in the range 200 to 240 °C, and then passes down through the bed of synthesis catalyst. Methanol synthesis occurs with heat evolved heating the incoming gas passing up through tubes 40. The resultant reacted gas, comprising methanol and unreacted gas, is then passed as stream P via line 42 to a water-cooled reactor 43. By definition Wikipedia, adiabatic process is a type of thermodynamic process that occurs without transferring heat or mass between the thermodynamic system and its environment.   The reactor 39 is a thermodynamic, and an isolated reaction system.  The energy transferring within the reactor 39 would not pass through its environmental (outside reactor 39) based on the '945 publication disclosure the first synthesis stage (e.g. reactor 39) is preferably effected adiabatically.   Therefore, the reacting inside reactor 39 can be an adiabatic process. 
    PNG
    media_image6.png
    891
    575
    media_image6.png
    Greyscale

	In terms of quenching step 2 of Applicants’ claim 1, Fig.1 shows make-up gas (feed stream) is supplied via line 34 as stream L and added to the mixture (of the resulting product from reactor 39 via line 42) to give stream Q before it enters water-cooled reactor 43 (isothermal reactive step).  
In terms of isothermal reactive step 3 of Applicants’ claim 1, Fig.1 shows the quenched stream Q enters water-cooled reactor 43, which isothermal reactive step.    
The `302 patent discloses in claim 1 a process of producing methanol from a synthesis gas containing hydrogen and carbon oxides by reactions in the presence of copper-containing catalysts under pressures in the range from 20 to 120 bars and at temperatures in the range from 200° to 350 °C, wherein the synthesis gas is fed into a first synthesis reactor at an inlet temperature in the range from 220° to 270°C, said synthesis gas mainly comprising hydrogen and containing 0 to 15% by volume carbon monoxide and 15 to 25% by volume carbon dioxide, the stoichiometric number S=(H2 -CO2):(CO+CO2) of said synthesis gas being at least 1.9 and the volume ratio CO2 :CO of said synthesis gas being at least 2:1, said first synthesis reactor being a single shaft reactor containing a fixed bed of a copper-containing catalyst, reaction in said shaft reactor being carried out adiabatically and without a recycling of synthesis gas, furthermore, there being no indirect cooling of said fixed bed of catalyst and no synthesis gas being fed into said fixed bed for cooling purposes, from the first synthesis reactor withdrawing a first product mixture containing methanol vapor, cooling said first product mixture and condensing methanol, separating condensed methanol from the gaseous components of the first product mixture and feeding the gaseous components to an inlet of a second synthesis reactor, said second synthesis reactor containing tubes which are indirectly cooled by boiling water, said tubes containing a copper-containing catalyst and said gaseous components are passed through said tubes, a second product mixture containing methanol vapor is withdrawn from an outlet of said second synthesis reactor, said second product mixture being cooled to condense methanol, separating condensed methanol from the gaseous components of the second product mixture and feeding at least part of the gaseous components of the first and second product mixtures to the inlet of said second synthesis reactor.  Also see Fig. 2 as following:  
    PNG
    media_image7.png
    754
    570
    media_image7.png
    Greyscale


Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the disclosures in the `945 publication and present claim 1 or 7 is that the reactors in the `945 publication are not explicitly indicated as adiabatic and isothermic in a specific example.  No effect of this difference was demonstrated. The problem underlying the present application is the provision of an alternative process for conversion of synthesis gas into methanol.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed process and reactor system would have been obvious over the disclosure of the `945 publication, because the differences of adiabatic and isothermical reactor system/process are further taught and/or suggested by the `945 publication and the `302 patent.   The `945 publication discloses the first synthesis stage is preferably effected adiabatically (see page 2, line 35). Fig. 1 of the `945 publication teaches and suggests all three steps of Applicants’ claim 1, and the reactor of claim 7.  The `302 patent teaches the 1st reactor is an adiabatic shaft reactor, and the 2nd synthesis tubular reactor containing tubes which are connected to outside environment, cooled by boiling water to maintain stable reaction temperature or isothermal reactor.  The temperature maximum in the tubes of the tubular reactor is about 270 °C (Col. 5, Lns. 32-33).     
The ordinary skilled person would use no inventive skill to get to the subject matter of present claims 1 and 7. The 1st adiabatic reactive step or the 1st adiabatic reactor is taught by the `945 publication and the `302 patent. The water cooled reactor in the `945 publication is isothermic, which is also taught or suggested by the `302 patent.
 The remaining process claims 2-6 do not introduce any additional features that render the claims inventive over the `945 publication and the `302 patent considered as a whole. The addition of preheated fresh synthesis gas to the first reactor as disclosed in present claims 3-5 is also disclosed in the `945 publication. Claim 6 does not disclose additional features. Claims 7-14 to the reactor system are not seen as inventive because the process is not seen as inventive over the disclosure of Fig. 1 of the `945 publication. 

In terms of claim 15, the `302 patent teaches the synthesis of methanol from a synthesis gas (H2/CO2) at low cost with use of a relative small tubular reactor (col. 1, lns. 34-36, and col. 2, lns. 7-13), which suggests the reaction scale of claim 15.

In terms of claim 16, claim 1 of the `945 publication teaches heat exchange with pressurized water as a coolant, or water is fed to the heat exchange bodies as a cooling medium.
In terms of new claim 17 wherein a portion of the steam of synthesis gas bypasses said heat exchanger and merges with said pre-heated portion of the stream of synthesis gas forming the input stream, the `945 publication teaches any make-up gas that is fed via line 35 is mixed with recycled unreacted gas supplied as stream N via line 36 from a circulator 37, and the resultant mixture, stream O, is then fed via line 38 to a heat exchange reactor 39 (col. 5, lns. 4-8, and Fig.1).  Therefore, the `945 publication suggests a portion of the steam of synthesis gas bypasses said heat exchanger and merges with said pre-heated portion of the stream of synthesis gas forming the input stream.  

In terms of claim 18, optimization of parameters of a known designed chemical process is routine operation, not inventive improvement unless unexpected results are demonstrated.    
Therefore, claims 1-18 are rejected.


	
Conclusions
Claims 1-18 are rejected.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731